ADVISORY ACTION
1.	This Advisory Action is in response to Applicant’s Response After Final Action with Amendments and Remarks filed on 08/13/2021. The AFCP 2.0 request is improper because a non-broadening amendment to at least one independent claim was not submitted. Applicant’s arguments filed on 08/13/2021 are responded to below. Claims 16, 18-23, 26-30, 34-41 are pending. Claims 21, 30, 34, 36-39 are currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claims 21, 30, 34, 36-38 for informalities are withdrawn in view of Applicant’s amendments to the claims filed on 08/13/2021.

4.	The rejection of claims 38-39 under 35 U.S.C. 112(d) as being of improper dependent form are withdrawn in view of Applicant’s Remarks filed on 08/13/2021 (see page 8: in short, the phrase “the oxides” refers to the Markush group of oxides, not including the Li2O, ZrO2, and SiO2).

5.	Claim 16, 26, 30, 35-36, 40 stand rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2015/0266769 A1) for the reasons presented in the Final Rejection dated 05/12/2021.

6.	The rejection of claims 18-23, 34, 37-39, 41 under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2015/0266769 A1) is withdrawn in view of Applicant’s arguments regarding these claims. In short, the Examiner agrees that since independent claims 34 and 37 require a sum of the claim listed oxides (note that sodium oxide (Na2O) is not in the list) and Li2 + ZrO2 + SiO2 that is at least 95 wt% [or 98 wt%], then Nishida does not teach, disclose or reasonably suggest a composition containing less than 5 wt% [or 2 wt%] of Na2O, as required by the instant claims.
	
7.	The rejection of claims 27-29 under 35 U.S.C. 103 as being unpatentable over Nishida (US 2015/0266769 A1), in view of Peuchert et al. (US 2013/0136981 A1) is withdrawn in view of Applicant’s arguments regarding these claims.


Response to Arguments
8.	Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive regarding claims 16, 26, 30, 35-36 and 40.
First, it is noted that independent claims 16, 26 & 36 [claims 30, 35 & 40 depend therefrom] use the transitional phrase “consisting essentially of” for the glass or glass ceramic silicate composition included within a “lithium energy storage device”. 
However, the present claims “consisting essentially of” language does not necessarily exclude Na2O and TiO2 because “consisting essentially of” renders the composition open to the inclusion of unspecified ingredients which do not materially affect the basic and novel characteristics of the composition. See Ex parte Davis et al. 2O and/or TiO2 in a glass or glass ceramic silicate composition materially affects the instant invention. 
Regarding claim 16, Applicant argues that claim 16 recites “0-10 wt% other components”, in other words no more than 10% other components, and that Nishida teaches away from claim 16 because Nishida requires TiO2 and Na2O of at least 15 wt%. However, per the guidance of MPEP 2111.03 III: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." By this interpretation, the glass or glass ceramic silicate composition recited in claim 16 is open to additional metal oxides and Nishida supports a prima facie case of obviousness.
Regarding claim 26, Applicant argues that since claim 26 recites 5.58 to 30 wt% Li2O and Nishida teaches that an Li2O content shall not exceed 5% due to issues with the composition such as precipitation of crystals, that there is no articulated reasoning with rational underpinning to explain why a person of ordinary skill in the art would include an amount of Li2O greater than Nishida’s range. 
However, no evidence has been provided to show unexpected results from 5.58% Li2O (claimed lower limit) compared to 5% LiO2 (Nishida’s upper limit). Further, since Li and Na are both alkaline metals, there would have been motivation to at least experiment with replacing Na2O with Li2O, perhaps to be more cost effective. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity 
Regarding claim 36, Applicant argues that Nishida requiring TiO2 and Na2O of at least 15 wt% (see para. 0015) teaches away from claim 34’s recitation of “0 to 13 wt% other components”. However, since “consisting essentially of” is the transitional phrase used in claim 36, these additional metal oxides are not excluded by the claim as written. See MPEP 2111.03 III and discussion above.
For at least these reasons, the obviousness rejection of claims 16, 26, 30, 35-36, and 40 are maintained.


Allowable Subject Matter
9.	Claims 18-23, 27-29, 34, 37-39 and 41 are allowable over the prior art for the reasons argued in Applicant’s Remarks filed on 08/13/2021. If appropriate, additional reasons for allowance will be provided in a Notice of Allowability communication.


Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 10, 2021